Title: From Thomas Jefferson to Elijah Griffiths, 22 March 1801
From: Jefferson, Thomas
To: Griffiths, Elijah



Dear Sir
Washington Mar. 22. 1801

Your letter of July last was delivered to me at Monticello, from which place I had nothing new, or worthy the subject of an answer. that of Feb. 22. is now to be acknoleged. I have considerable hopes that our government will go on with less opposition than preceding occasions have called for. I rather expect that several circumstances latterly have brought over & consolidated with us a large body of the  people who had left us on the XYZ fable, but […] beginning to be sensible they had got with leaders whose views were different from theirs. we [see] strong symptoms of this return in almost every quarter. we have to apprehend most trouble from the English. however their present situation must render peace with us very desireable, & if we meet them with frank & sincere demonstrations of friendship, it is not within the ordinary principles of human calculation that they should reject them. it is true we have […] points to settle with them, which nothing but a disposition to do what is just on both sides can facilitate. the disposition shall not be witheld on our part.
I am sorry to hear of your long continued indisposition. the approaching season may perhaps relieve you. accept my sincere wishes for it, with my friendly salutations.

Th: Jefferson

